43 MAP 2015



                         IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


      LEHIGH VALLEY DUAL LANGUAGE                 : No. 756 MAL 2014
      CHARTER SCHOOL                              :
                                                  :
                                                  : Petition for Allowance of Appeal from the
                    v.                            : Order of the Commonwealth Court
                                                  :
                                                  :
      STATE CHARTER SCHOOL APPEAL                 :
      BOARD                                       :
                                                  :
                                                  :
      BETHLEHEM AREA SCHOOL
                                                  :
      DISTRICT,
                                                  :
                          Intervenor              :
                                                  :
                                                  :
      PETITION OF: BETHLEHEM AREA                 :
      SCHOOL DISTRICT,                            :
                                                  :
                           Intervenor             :


                                              ORDER


     PER CURIAM

              AND NOW, this 6th day of May, 2015, the Petition for Allowance of Appeal is

     GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

     remaining issues. The issues, as stated by Petitioner, are:



              (1)   Whether or not the Panel's Majority Opinion and Order presents issues of
                    first impression to the extent that it permits a charter school to open a
                    second location by amending its charter and/or confers CAB with
                    jurisdiction to hear a charter school's appeal from any and all denials to
                    amend a charter school's charter?
(2)   Whether or not the Majority's Opinion and Order has departed from
      accepted judicial practices or abused its discretion when it misapplied the
      rules of statutory construction and/or relied on dicta?




                           [756 MAL 2014] - 2